IN THE SUPREME COURT OF THE STATE OF NEVADA


                KENTRELL DUMURIE WELCH,                                 No. 85202
                Petitioner,
                vs.
                THE SEVENTH JUDICIAL DISTRICT
                                                                         telZ
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF WHITE
                PINE,                                                    SEP
                Respondent,                                                       /1
                                                                                  !    PFCMN
                                                                                                         _
                  and                                                 CLERK Of:    REML. 1...31.111.12


                CFIARLES DANIELS, NDOC
                DIRECTOR; AND WILLIAM RUE BART,
                Real Parties in Interest.

                                      ORDER DENYING PETITION

                            This is a pro se original petition for a writ of mandamus or
                prohibition challenging the conditions of confinement of petitioner and
                similarly situated inmates.
                            Having considered the petition, we are not persuaded that our
                extraordinary and discretionary intervention is warranted.                 See NRS
                34.170; 34.330; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228,
                88 P.3d 840, 841, 844 (2004) (explaining that writ relief is proper only when
                there is no plain, speedy, and adequate remedy at law and petitioners bear
                the burden to demonstrate that extraordinary relief is warranted).
                            Petitioner has not demonstrated that he requested and was
                denied relief in the district court in the first instance. See NRAP 21(a)(4)
                (providing that the petitioner shall submit an appendix containing all
                documents "essential to understand the matters set forth in the petition").
                Even assuming the relief sought here could be properly obtained through a
                petition for a writ of mandamus or prohibition, any application for such
SUPREME COURT
     OF
   NEVADA


                                                                            2_1—zcA368
                 relief should first be directed to and resolved by the district court in the first
                 instance so that the factual and legal issues can be fully developed,
                 providing an adequate appellate record to review. See Round Hill Gen. Imp.
                 Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981) (recognizing
                 that an appellate court is not the appropriate forum to resolve questions of
                 fact and determining that when there are factual issues presented,
                 appellate courts will not exercise their discretion to entertain a petition for
                 extraordinary relief even if "important public interests are involved"); State
                 v. Cty. of Douglas, 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) (noting
                 that "this court prefers that such an application [for writ relief] be
                 addressed to the discretion of the appropriate district court" in the first
                 instance), abrogated on other grounds by Attorney Gen. v. Gypsum Res., 129
                 Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013); see also Walker v. Second
                 Judicial Dist. Court, 136 Nev. 678, 684, 476 P.3d 1194, 1199 (2020) (noting
                 that this court typically will not entertain petitions for extraordinary relief
                 that implicate factual disputes). Accordingly, we
                             ORDER the petition DENIED.

                                                    •de   lk
                                                          V    tA   daiSA   r.     "46. 7   771 2
                                                                                              •   •
                                                                            1/44
                                           Parraguirre


                                             , J.                                                     , J.
                 Hardesty                                                   Stiglich




                 cc:   Kentrell Durnurie Welch
                       Attorney General/Carson City
                       White Pine County Clerk
 SUPREME COURT
           OF
       NEVADA



1(.11 19-17A

                                                               2